AFFIRM; Opinion issued January 14, 2013.




                                            In The
                                    Qourt of 1pptat
                          jfiftlj itrict of texa at a1ta
                                     No, 05-12-00572-CR

                        MICHELLE PETRICE ABRAM, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. F11-63009-J

                              MEMORANDUM OPINION

                         Before Justices LangMiers, Myers, and Lewis
                                 Opinion by Justice LangMiers

       Michelle Petrice Abram waived a jury, pleaded guilty to theft of property from an elderly

person, and pleaded true to one enhancement paragraph. See TEx, PENAL CoDE ANN. § 31.03(a),

(f)(3)(A) (West Supp. 2012). After finding appellant guilty, the trial court assessed punishment

at ten years’ imprisonment. On appeal, appellant’s attorney filed a brief in which she concludes

the appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

CaliJrnia, 386 U.S. 738 (1967).     The brief presents a professional evaluation of the record

showing why, in effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d
807. 811 (Tex. Crini. App. I Panel Op. l978). Counsel delivered a copy of the brief to appellant.

We advised appellant of her right to file a pro se response, but she did not file a pro se response.

       We have reviewed the record and counsel’s brief. See IIkdsne       i   Slate. 178 S.W.3d 824.

827 (Tex. Crim. App. 2(X)5) (explaining appellate court’s duty in Anclers eases). We agree the

appeal is frivolous and without merit We tind nothing in the record that might arguably support

theappeal.

       We affirm the trial court’s judgment




                                                              d![%q)yati.
                                                       ELIZ,>BEI’H LANd-MIER&
                                                       JUSTICE


Do Not Publish
TEX. R. Av. P.47

I 20572F.U05




                                                 -2-
                                           /   L•i
                                          I    U




                                   Q!ourt of 1ppat
                         jftft!, ttttrt of Z!texa at a11a

                                         JUDGMENT

MICHELLE PETRICE ABRAM,                              Appeal from the Criminal District Court
Appellant                                            No. 3 of Dallas County, Texas (Tr.Ct,No,
                                                     Fl l630094).
No. 051 2OO572CR          V.                         Opinion delivered by Justice LangMiers,
                                                     Justices Myers and Lewis participating.
THE STATE OF TEXAS, Appellee


     Based on the   Court’s opinion   of this date, the trial court’s judgment is AFFiR\’IED.



     Judgment entered January 14. 2013.




                                                            H IZABETI I LANG-M IERS
                                                             1ST I( ‘E